Citation Nr: 0405986	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right eye 
cataract.  

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic cataract of the left eye.  

3.  Entitlement to an initial (compensable) rating for 
occipital headaches.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946 and from July 1950 to July 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Muskogee. Oklahoma.  In that decision, entitlement to service 
connection for a right eye cataract was denied.  
Additionally, entitlement to a rating in excess of 30 percent 
for post-traumatic cataract of the left eye and entitlement 
to an initial (compensable) rating for occipital headaches 
were denied.  

In September 2003 a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (West 2002).

In a July 2003 statement, the veteran raised the issues of 
entitlement to service connection for nerve damage in the 
face as a result of embedded shrapnel.  This issue is 
referred to the RO.  


REMAND

At his recent hearing, the veteran testified that his left 
eye vision had deteriorated since his last eye examination.  
He experienced scratchiness  in the left eye.  He also 
reported that he had been diagnosed with a right eye 
cataract, and he felt that it had its onset during service.  
He said that he had severe occipital headaches and that 
sometimes his headaches lasted all day.  He had 3-4 headaches 
per week.  They caused nausea and dizziness.  

The veteran submitted VA treatment records dated from 2001-
2003 showing treatment for eye problems.  The most recent 
thorough VA medical examination of the veteran's eyes and for 
his occipital headaches was conducted in 2002.  VA's duty to 
assist includes obtaining recent medical records and thorough 
and contemporaneous examinations in order to determine the 
nature and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2003) 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  .  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of this notification must be incorporated 
into the claims file. 

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal that 
are not currently included in the clams 
file.  With any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record 
to include clinical and emergency room 
records from VA facilities in Montgomery, 
Alabama, Huntsville, Alabama, and 
Birmingham, Alabama from May 2000 to 
present.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After the completion of #1 and #2 
above, the veteran should be afforded an 
appropriate examination to determine the 
nature and extent of current residuals of 
his post-traumatic left eye cataract.  
Additionally, the examiner should 
determine the nature and etiology of any 
right eye disorder shown.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction of the examination.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
If a right eye disorder is found, the 
examiner is requested to comment on 
whether it is at least as likely as not 
(50 percent probability) that the 
condition is attributable to the 
veteran's service.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.  The examiner should be provided 
with all pertinent Diagnostic Codes (DCs) 
pursuant to rating the service-connected 
left eye as provided in 38 C.F.R. § 4.84a 
(2003).  This includes DCs 6027 and 6029.  

4.  After completion of # 1 and #2 above, 
the veteran should also be scheduled for 
VA examination to determine the nature 
and extent of any current occipital 
headaches.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The examiner is requested 
to comment on the severity of the 
veteran's headaches as described under DC 
8100.  Any other appropriate DCs should 
also be considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issues currently on appeal.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




